EXHIBIT 10.4

HARRIS CORPORATION
2005 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
TERMS AND CONDITIONS
(AS OF JUNE 30, 2007)

1. Restricted Stock Award -Terms and Conditions. Under and subject to the
provisions of the Harris Corporation 2005 Equity Incentive Plan (as amended from
time to time, the “Plan”) and upon the terms and conditions set forth herein
(these “Terms and Conditions”), Harris Corporation (the “Corporation”) has
granted to the employee receiving these Terms and Conditions (the “Employee”) a
Restricted Stock Award (the “Award”) of such number of shares of common stock,
$1.00 par value per share (the “Common Stock”), of the Corporation as set forth
in the Award Letter (as defined below) from the Corporation to the Employee
(such shares, as may be adjusted in accordance with Section 1(c) of these Terms
and Conditions, the “Restricted Stock”). Such Award is subject to the following
Terms and Conditions (these Terms and Conditions, together with the
Corporation’s letter to the Employee specifying the Restricted Stock subject to
the Award, the Restriction Period and certain other terms (the “Award Letter”),
are referred to as the “Agreement”).

(a) Restriction Period. For purposes of this Agreement, the Restriction Period
is the period beginning on the grant date and ending as set forth in the Award
Letter (the “Restriction Period”). The Board Committee may, in accordance with
the Plan, accelerate the expiration of the Restriction Period as to some or all
of the Restricted Stock at any time.

(b) Restrictions and Forfeiture. The Restricted Stock is granted to the Employee
subject to the prohibitions on transfer set forth in Section 2 below, which
shall lapse, if at all, upon the expiration of the Restriction Period as
described in Sections 3 and 4 below.

(c) Rights During Restriction Period. During the Restriction Period, the
Employee may exercise full voting rights with respect to all Restricted Stock
subject to the Award and shall be entitled to receive cash dividends and other
distributions paid with respect to the Restricted Stock. If any such dividend or
distribution is paid in securities of the Corporation (including additional
shares of Common Stock), such securities shall be subject to the same
restrictions on transferability, risks of forfeiture, and other restrictions and
conditions as the Restricted Stock in respect of which such dividend or
distribution was made. If the number of outstanding shares of Common Stock is
changed as a result of a stock dividend, stock split or the like, without
additional consideration to the Corporation, the Restricted Stock subject to
this Award shall be adjusted to correspond to the change in the outstanding
shares of the Corporation’s Common Stock. For the avoidance of doubt, upon the
expiration of the Restriction Period, the Employee may exercise voting rights
and shall be entitled to receive dividends and other distributions with respect
to the number of shares to which the Employee is entitled pursuant hereto.

(d) Release of Award. Provided the Award has not previously been forfeited, as
soon as reasonably practicable following the expiration of the Restriction
Period and the satisfaction of the applicable tax withholding obligations, the
Corporation shall at its option, cause the Restricted Stock to which the
Employee is entitled pursuant hereto (i) to be released without restriction on
transfer by delivery to the custody of the Employee of a stock certificate in
the name of the Employee or his or her designee, or (ii) to be credited without
restriction on transfer to a book-entry account for the benefit of the Employee
or his or her designee maintained by the Corporation’s stock transfer agent or
its designee.

2. Prohibition Against Transfer. Until the expiration of the Restriction Period,
the Award and the Restricted Stock subject to the Award and the rights granted
under these Terms and Conditions and the Agreement are not transferable except
to family members or trusts by will or by the laws of descent and distribution,
provided that the Award and the Restricted Stock may not be so transferred to
family members or trusts except as permitted by applicable law or regulations.
Without limiting the generality of the foregoing, except as aforesaid, until the
expiration of the Restriction Period, the Award and shares of Restricted Stock
may not be sold, exchanged, assigned, transferred, pledged, hypothecated,
encumbered or otherwise disposed of, shall not be assignable by operation of
law, and shall not be subject to execution, attachment, charge, alienation or
similar process. Any attempt to effect any of the foregoing shall be null and
void and without effect.

3. Forfeiture; Termination of Employment. (a) Except in the event of death or
permanent disability of the Employee covered in Section 3(b) herein or in the
event of a Change of Control covered in Section 4 herein or as otherwise
provided in the Award Letter, if the Employee ceases to be an employee of the
Corporation prior to the expiration of the Restriction Period:

(i) for any reason other than retirement after age 55 with ten or more years of
full-time service, all Restricted Stock subject to the Award shall be
automatically forfeited upon such termination of employment; or

(ii) due to retirement after age 55 with ten or more years of full-time service,
the Restriction Period shall expire as to, and the Employee shall receive, a
pro-rata portion of the Restricted Stock subject to the Award, and the remaining
Restricted Stock subject to the Award shall be automatically forfeited. Such
pro-rata portion shall be measured by a fraction, of which the numerator is the
number of full months of the Restriction Period during which the Employee’s
employment continued, and the denominator is the number of full months of the
Restriction Period. For purposes of this Section 3, only employment for 15 days
or more of a month shall be deemed employment for a full month.

(b) If the Employee ceases to be an employee of the Corporation prior to the
expiration of the Restriction Period due to death or permanent disability, the
Restriction Period shall immediately expire and the Award and the Restricted
Stock subject to the Award shall immediately become fully vested.

4. Change of Control. Upon a Change of Control of the Corporation as defined in
Section 11.1 of the Plan, the Restriction Period shall immediately expire and
the Award and the Restricted Stock subject to the Award shall immediately become
fully vested.

5. Miscellaneous. These Terms and Conditions and the other portions of the
Agreement: (a) shall be binding upon and inure to the benefit of any successor
of the Corporation; (b) shall be governed by the laws of the State of Delaware
and any applicable laws of the United States; and (c) except as permitted under
Sections 3.2, 12 and 13.6 of the Plan, may not be amended without the written
consent of both the Corporation and the Employee. The Agreement shall not in any
way interfere with or limit the right of the Corporation to terminate the
Employee’s employment or service with the Corporation at any time, and no
contract or right of employment shall be implied by these Terms and Conditions
and the Agreement of which they form a part. For the purposes of these Terms and
Conditions and the Agreement, employment by the Corporation, any Subsidiary or a
successor to the Corporation shall be considered employment by the Corporation.
If the Award is assumed or a new award is substituted therefor in any corporate
reorganization (including, but not limited to, any transaction of the type
referred to in Section 424(a) of the Internal Revenue Code of 1986, as amended),
employment by such assuming or substituting corporation or by a parent
corporation or subsidiary thereof shall be considered for all purposes of the
Award to be employment by the Corporation.

6. Securities Law Requirements. The Corporation shall not be required to issue
shares pursuant to the Award, to the extent required, unless and until (a) such
shares have been duly listed upon each stock exchange on which the Corporation’s
Common Stock is then registered; and (b) a registration statement under the
Securities Act of 1933 with respect to such shares is then effective.

7. Board Committee Administration. The Board Committee shall have authority,
subject to the express provisions of the Plan as in effect from time to time, to
construe these Terms and Conditions and the Agreement and the Plan, to
establish, amend and rescind rules and regulations relating to the Plan, and to
make all other determinations in the judgment of the Board Committee necessary
or desirable for the administration of the Plan. The Board Committee may correct
any defect or supply any omission or reconcile any inconsistency in these Terms
and Conditions and the Agreement in the manner and to the extent it shall deem
expedient to carry the Plan into effect, and it shall be the sole and final
judge of such expediency.

8. Incorporation of Plan Provisions. These Terms and Conditions and the
Agreement are made pursuant to the Plan, the provisions of which are hereby
incorporated by reference. Capitalized terms not otherwise defined herein shall
have the meanings set forth for such terms in the Plan. In the event of a
conflict between the terms of these Terms and Conditions and the Agreement and
the Plan, the terms of the Plan shall govern.

